Case 0:20-cv-60352-CMA Document 6-2 Entered on FLSD Docket 03/12/2020 Page 1 of 5

EXHIBIT “B”
 

Page 1of5
Application Form

Concept Special Risks Ltd

 

www.special-risks.co.uk

 

ASSURED'S NAME:
Clarisa Bersi

ASSURED’S NATIONALITY:
USA

 

ASSURED'S STATE OF RESIDENCE:
FL

 

 

FULL MAILING ADDRESS (including 7/P/Post Code where available). IF COMPANY PROVIDE REGISTERED ADDRESS

3517 Derby LN Weston, FL 33331

 

- BENEFICIAL OWNER {this should be completed if vessel [s Insured in a company name or if the beneficial awner of the vessel is someone other than the Named

Assuredy. Rental Boat Corp

 

EFFECTIVE DATE FROM:

(mmddyy! 04/01/2018

TO: immradyyy 04/01/2079

O.07hrs LST

 

 

 

 

 

VESSELNAME: ~ \ihen in Rome HULLIDD ay AQE2035C910 LENGTH OVERALL: 50

MANUFACTURER/MODEL: YEAR BUILT: 2010 MODEL YEAR: 2010
Marquis

PURCHASE PRICE: 400.000 DATE OF PURCHASE: 2048 PRESENT VALUE: 406.000

MAXIMUM SPEED: 33 moh VESSEL REGISTERED: FL VESSEL FLAG: USA

 

COVERAGES WILL NOT BE PROVIDED UNLESS REQUESTED HEREUNDER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COVERAGES LIMIT (US Dollar)
HULL PHYSICAL DAMAGE 400.000 .
TENDER/DINGHY 0
MEDICAL PAYMENTS (maximum ($50,000) 25,000

’ PERSONAL PROPERTY

“TRAILER 0
BREACH OF WARRANTY (APPLICABLE LOSS PAYEE MUST BE DETAILED ON PAGE 4}

THIRD PARTY LIABILITY 4000,000 .

| LIABILITY TO PAID CREW 0 a
COMMERCIAL PASSENGER LIABILITY 7060,000
UNINSURED BOATERS (minimum $100,000) 500,000
NON-EMERGENCY TOWING 600
OTHER (please specify)

“PLEASE TICK THE APPROPRIATE BOXES
PRIMARY POWER SAIL TYPE OF SAILBOAT
QUTBOARD x VESSEL A eata
INBOARD
“HULL MATERIAL: FIBREGLASS x HOUSEBOAT,
wooo
KEVLAR OTHER (give details}
CARBONFIBRE LAST SURVEYED (mm/dd/yy) ASHORE OR AFLOAT
FERROCEMENT £.
bee ee METAL — :
“aa VESSEL ENGINE/OUTBOARD DETAILS
| HPL MANUFACTURER FUEL YEAR SERIAL NO#
#1370 | VOLVO PENTA DIESEL | 20940 TBA
az B76 VOLVO PENTA DIESEL| 2010 TBA
370 VOLVO PENTA
: DATE PURCHASED PURCHASE PRICE PRESENT VALUE
n 2018 2010
#2 |

 

 

 

CSR/APP/I

RBC_UF(167562)000183

 

 

 

 
 

Page 2 of 5 Concept Special Risks Ltd www.special-risks.co.uk

 

TENOER/DINGHY INFORMATION |

 

 

 

 

 

 

MANUFACTURER YEAR | HULL ID/SERIAL NUMBER LENGTH :
a
TENDER/DINGHY ENGINE/OUTBOARD DETAILS
MANUFACTURER HP SERIAL NUMBER

 

 

 

TRAILER INFORMATION

 

MANUFACTURER ‘ YEAR BUILT DATE PURCHASE PRICE PRESENT VALUE SERIAL NUMBER

PURCHASED

 

 

 

 

 

 

 

, PRIMARY MOORING LOCATION OF VESSEL (INCLUDING ZIP/POST CODE WHERE AVAILABLE) BETWEEN JULY NOV
i PLEASE SPECIFY WHETHER VESSEL WILL BE ASHORE/AFLOAT (MOORED)/OR ON A HOIST. IF YOU ARE UNABLE TO PROVIDE A ZIP/POST CODE, PLEASE ADVISE
) LONGITUDE & LATITUDE.

RICKENBACKER MARINA 33149 i

 

 

| PLEASE ADVISE IF THIS VESSEL 1S FITTED WITH MANUFACTURER RECOMMENDED FIRE PREVENTION/EXTINGUISHING EQUIPMENT (if no provide explanation) ;

oD wo

 

| PLEASE DETAIL ANY ANTI-THEFT PRECAUTIONS WHICH ARE IN PLACE

GPS

 

| ALL WATERS TO BE NAVIGATED DURING THIS PGLICY PERIOD (YOU MAY ATTACH AN ITINERARY)

ALL FLORIDA Bimini and Bahamas

 

WILL THE VESSEL BE LAID UP (OUT OF USE) DURING THIS POLICY PERIOD - If SO DETAIL EXACT DATES, LOCATION AND ADVISE WHETHER ASHORE OR AFLOAT.

 

 

 

 

 

 

 

 

 

 

 

 

# _—_— GENERAL INFORMATION
1 | 1S THIS VESSEL USED FOR FARE PAYING (x5) NO IF YES, NUMBER OF PASSENGERS PER TRIP
PASSENGERS? MAXIMUM: | AVERAGE:
6
NUMBER DOF TRIPS Per YEAN
MAXIMUM! AVERAGE:
12 VERA |
i LL
2 | 1S THIS VESSEL CHARTERED TO OTHERS WITH A [ ¥E NO IF YES, COMPLETE CAPTAIN CHARTER SUPPLEMENTARY SHEET |
| CAPTAIN? }
Al
3 | DOES THIS APPLICANT EMPLOY PAID CREW Ces NO If YES, HOW MANY?
4
4 | 1S THIS VESSEL CHARTERED TO OTHERS WITHOUT YES CRON, IF YES, COMPLETE BAREBOAT CHARTER SUPPLEMENTARY SHEET
| A CAPTAIN (BAREBOAT)?  _
“"s | 4S THIS VESSEL USED FOR WATERSKIING OR YES /NO IF YES, PROVIDE DETAILS |
DIVEBOAT CHARTER?
6 | IS THIS VESSEL USED FOR ANY OTHER YES (NO) IF YES, PROVIDE DETAILS
COMMERCIAL OR BUSINESS PURPOSES?

 

 

 

 

 

 

 

 

CSR/APP/1

RBC_UF(167562)000184

 

 
Case 0:20-tv-60352-EMA Document 6-2— Entered orrFESD Docket 03/12/2020 Page 4 of 5

 

 

 

 

 

 

 

 

Page 3 of 5 Concept Special Risks Ltd www.special-risks.co.uk
+ GENERAL INFORMATION CONTINUED
7 | WILL THIS VESSEL BE OPEATED SINGLE HANOEDLY | YES /NO IF YES, ADVISE WHEN, WHERE AND HOW OFTEN?
AT NIGHT?
!
fy
8 . DOES ANYONE RESIDE ABOARD THE VESSEL ves No” iF YES, FOR HOW LONG DURING THE POLICY PERIOD?
:
T
9 ; WILL THIS VESSEL PARTICIPATE IN ANY YES | NO! IF YES, COMPLETE RACING SUPPLEMENTARY SHEET
RACES/REGATTAS/RALLYS/SPEED TRIALS DURING XC
THIS POLICY PERIOD?
10 | WAS ANY INSURANCE DECLINED, CANCELLED OR YES (ne) IF YES, PROVIDE DETAILS
NON-RENEWED iN THE LAST S YEARS?
11 | HAVE YOU GR ANY NAMED OPERATOR BEEN YES fro 5 iF YES, PROVIDE DETAILS
INVOLVED IN A LOSS IN THE LAST 10 YEARS a,
UNSURED OR NOT}
- 42 | HAVE YOU OR ANY NAMED OPERATED BEEN YES ‘ee if YES, PROVIDE DETAILS
CONVICTED OF A CRIMINAL OFFENCE OR PLEADED
NO CONTEST TO A CRIMINAL ACTION?

 

 

 

 

 

ALL OPERATORS MUST BE DETAILED -

If THERE ARE MORE THAN TWO-OPERATORS PLEASE REQUEST ADDITIONAL OPERATOR SHEETS

 

No. | Full Name

Date of Birth (mm/dd/yy) Violations/Suspensions (including Auto) in the last 5 years

 

F .
1 + Luis Campoo

License
tba

OefO21977 none

 

Years of Boat Ownership Years of Boating Experience

 

 

12 years 14 years.

 

Soating Qualifications (for example USCG 100ToNn)

 

usceg and Captain icense

 

Lengths and Manufacturers of Vessels previously owned or operated

 

2006-2018 Searay Sundancer 36,7 "

 

Have you been involved in a Loss in the last 10 years (insured or not}? If YES, please give details and amounts paid:

 

None

 

Have you ever been convicted of a criminal offence or pleaded no contest?. If YES, please give details

 

None

 

3 Full Name

 

Date of Birth (mm/dd/yy) Violations/Suspensions (including Auto) in the last 5 years

 

Esteban

iriarte

UBTTi9T2 | None

 

Years of Boat Ownership Years of Boating Experience

 

44 Years 23 Years

 

 

Boating Qualifications (for example USCG 100Ton}
None
Lengths and Manufacturers of Vessels previously owned or operated

 

 Searay 36 " Operated 2017-2018 .Monterey 270 27 "2011-2015 Owned .Picoul { Custom boat

 

Have you been involved in a Loss in the last 10 years (insured or not)? if YES, please give details and amounts paid:

 

36 " 1993-1998 None

 

Have you ever been convicted of a criminal offence or pieadad no contest? If YES, please give details

 

 

None

 

 

CSR/APP/I

WARNING: THIS IS A NAMED OPERATOR ONLY POLICY

RBC_UF(167562)000185

pu

 
Case 0:20-cv-60352-CMA~ Document 6-2— Entered on FLSD Docket 03/42/2026 Page 5-6t5—____

Page 4of5 Concept Special Risks Ltd www. special-risks.co.uk

 

LOSS PAYEE(S} (PLEASE PROVIDE NAME AND FULL MAILING ADDRESS).

None paid in cash

 

ADDITIONAL ASSURED’S REQUIRED - (PLEASE PROVIDE NAME, FULL MAILING ADDRESS AND REASON FOR REQUEST)

Rickenbacker Marina

3301 Rickenbacker Causeway , Rickenbacker Marina ,Miami .FL 33149

 

 

PLEASE READ BEFORE SIGNING APPLICATION

1. This application will be incorporated in its entirety into any relevant policy of insurance where
insurers have relied upan the information contained therein.
2. Any misrepresentation in this application for insurance may render insurance coverage null and

void from inception. Please therefore check to make sure that ail questions have been fully
answered and that ali facts material te your insurance have been disclosed, if necessary by a
supplement to the application.

3. Fraud Statement - please see page 5 of this application form & initial the paragraph relevant to
you to indicate that you have read and understood this.

 

ASSURED SIGNATURE: PRINT NAME AND STATE YOUR CONNECTION TO THIS POLICY IF YOU ARE NOT | SIGNATURE DATE:
THE NAMED ASSURED/BENEFICIAL OWNER

05/14/2018

: Esteban Iriarte

 

 

 

PRODUCING BROKER

 

BROKER USE ONLY:

| PLEASE PROVIDE SURPLUS LINES TAX FILING INFORMATION OR ADVISE IF NOT APPLICABLE (LICENSE NUMBER WILL SUFFICE):

 

 

 

CSR/APP/1

RBC_UF(167562)000186

 
